Title: Supplementary Report on Commerce, 30 December 1793
From: Jefferson, Thomas
To: Washington, George


The Secretary of State, to whom the President of the United States referred the Resolution of the House of Representatives, of December 24th, 1793, desiring the substance of all such Laws, Decrees, or Ordinances, respecting Commerce in any of the Countries with which the United States have Commercial Intercourse, as have been received by the Secretary of State, and not already stated to the House, in his Report of the 16th. instant.
Reports:
That he has had an official communication of a Decree rendered by the National Assembly of France, on the 26th. day of March last, of which the following is a translation.
Decree
Exempting from all duties the subsistences and other objects of supply in the Colonies, relatively to the United States, pronounced in the sitting of the 26th. March 1793, 2d. year of the French Republic.
The National Convention, willing to prevent, by precise dispositions, the difficulties that might arise relatively to the execution of its decree of the 19th. February last, concerning the United States of America; to grant new favors to this ally nation, and to treat it in its commercial relations with the Colonies of France, in the same manner as the vessels of the Republic—Decree as follows.
Art. 1. From the day of the publication of the present Decree, in the French American Colonies, the vessels of the United States, of the burthen of 60 tons at the least, laden only with meals and subsistences, as well as the objects of supply, announced in Art. 2d. of the arret of 30th. August 1784, as also lard, butter, salted salmon, and candles, shall be admitted in the Ports of the said colonies, exempt from all duties: The same exemption shall extend to the French vessels laden with the same articles, and coming from a foreign port.
Art. 2. The Captains of vessels of the United States, who, having
 brought into the French American colonies the objects comprised in the above article, wish to return to the territory of the said States, may lade in the said Colonies, independent of sirrups, rum, taffias, and French merchandizes, a quantity of Coffee equivalent to the 1/50 of the tonnage of every vessel, as also a quantity of sugar equal to the 1/10, on conforming to the following articles.
Art. 3. Every Captain of an American vessel, who wishes to make returns to the United States of coffee and sugar of the French Colonies, shall make it appear that his vessel entered therein with at least ⅔ of her Cargo according to Art. 1st. For this purpose he shall be obliged to transmit, within twenty four hours after his arrival, to the custom house of the place he may land at, a certificate of the marine Agents, establishing the guage of his vessel, and the effective tonnage of her cargo.
The heads of the said Custom houses shall assure themselves that the exportation of the sugars and coffee does not exceed the proportion fixed by the 2d. Art. of the present Decree.
Art. 4. The Captains of vessels of the United States of America shall not pay on going from the Islands, as well as those of the Republic, but a duty of five livres per quintal of indigo, ten livres per thousand weight of Cotton, five livres per thousand weight of Coffee, five livres per thousand weight of brown and clayed sugars, and fifty sols per thousand weight of raw sugar. Every other merchandize shall be exempt from duty on going out of the Colonies.
Art. 5. The sugars and Coffee which shall be laden, shall pay at the Custom houses which are established in the Colonies, or that shall be established, in addition to the duties above fixed, those imposed by the law of 19th. March 1791, on the sugars and Coffee imported from the said Colonies to France, and conformably to the same law.
Art. 6. The Captains of vessels of the United States, who wish to lade merchandizes, of the said colonies, for the ports of France, shall furnish the Custom house at the place of departure with the bonds required of the masters of French vessels by the 2d. Art. of the law of 10th. July, 1791, to secure the unlading of these merchandizes in the ports of the Republic.
Art. 7. The vessels of the nations with whom the French Republic is not at war, may carry to the French American Colonies all the objects designated by the present Decree. They may also bring into the ports of the Republic, only, all the productions of the said Colonies, on the conditions announced in the said Decree as well as that of the 19th. February.
Copy conformable to the Original. Genet.
That he has not received officially any copy of the Decree said to have been rendered by the same assembly on the 27th. day of July last, subjecting
 the vessels of the United States laden with provisions, to be carried against their will into the ports of France, and those having enemy goods on board, to have such goods taken out as legal prize.
That an ordinance has been passed by the government of Spain on the 9th. day of June last, the substance of which has been officially communicated to him in the following words, to wit,
Extract of an ordinance for regulating provisionally the commerce of Louisiana and the Floridas—dated the 9th. of June 1793.
The preamble states that the inhabitants of Louisiana being deprived of their Commerce with France (on account of the war) as allowed by the ordinance of January 1782: and his Majesty considering that they and the inhabitants of the Floridas cannot subsist without the means of disposing of their productions and of acquiring those necessary for their consumption—for that purpose and to increase the national commerce—the commerce of those Provinces and their agriculture—has directed the following articles to be provisionally observed.
The inhabitants of the abovementioned Provinces to be allowed to commerce freely both in Europe and America with all friendly Nations who have treaties of Commerce with Spain. New Orleans, Pensacola, and St. Augustine, to be ports for that purpose. No exception as to the articles to be sent or to be received. Every vessel however to be subjected to touch at Corcubion in Gallicia, or Alicant, and to take a permit there, without which the entry not to be allowed in the ports abovementioned.
The articles of this Commerce carried on thus directly between those Provinces and foreign nations to pay a duty of fifteen per cent importation, and six per cent exportation, except negroes who may be imported free of duty—the productions and silver exported to purchase those negroes to pay the six per cent exportation duty—the exportation of silver to be allowed for this purpose only.
The commerce between Spain and those Provinces to remain free. Spaniards to be allowed to observe the same rules and to fit out from the same ports (in vessels wholly belonging to them without connexion with foreigners) for those Provinces as for the other Spanish Colonies.
To remove all obstacles to this Commerce, all sorts of merchandize destined for Louisiana and the Floridas, (even those whose admission is prohibited for other places) may be entered in the Ports of Spain, and in like manner Tobacco and all other prohibited articles may be imported into Spain from these Provinces, to be re exported to foreign Countries.
To improve this Commerce and encourage the agriculture of those Provinces, the importation of foreign Rice into the ports of Spain is prohibited, and a like preference shall be given to the other productions of these Provinces, when they shall suffice for the consumption of Spain.
 
All articles exported from Spain to these Provinces shall be free of duty on exportation, and such as being foreign, shall have paid duty on importation into Spain, shall have it restored to the exporters.
These foreign articles thus exported, to pay a duty of three per cent on entry in those Provinces, those which are not foreign to be free of duty.
The articles exported from those Provinces to Spain to be free of duty, whether consumed in Spain or re exported to foreign Countries.
Those Spanish vessels which having gone from Spain to those Provinces should desire to bring back productions from thence, directly to the foreign Ports of Europe, may do it on paying a duty of exportation of three per cent.
All vessels both Spanish and foreign, sailing to those Provinces to be prohibited from touching at any other port in his Majestys American Dominions.
No vessel to be fitted out from New Orleans, Pensacola, or St. Augustine for any of the Spanish Islands or other dominions in America, except for some urgent cause, in which case only the respective Governor to give a permission, but without allowing any other articles to be embarked than the productions of those Provinces.
All foreign vessels purchased by his Majesty’s subjects, and destined for this Commerce, to be exempted from those duties to which they are at present subjected, they proving that they are absolute and sole proprietors thereof.
He takes this occasion to note an Act of the British Parliament of the 28. G. 3. c. 6. which though passed before the epoch to which his report aforesaid related, had escaped his researches. The effect of it was to convert the Proclamations regulating our direct intercourse with their West Indian Islands into a standing law, and so far to remove the unfavorable distinction between us and foreign Nations stated in the report, leaving it however in full force as to our circuitous intercourse with the same Islands, and as to our general intercourse, direct and circuitous with Great Britain and all her other dominions.

Th: Jefferson December 30. 1793.

